Citation Nr: 0428552	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-13 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1979 
until August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that new and material 
evidence has not been received to reopen a claim of 
entitlement to service connection for left leg disability.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in September 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By way of background, the appellant filed his original claim 
of entitlement to service connection for leg disability in 
December 1982.  The evidence of record at that time included 
service medical and personnel records, VA examination records 
dated in January 1983, and the appellant's own contentions.  
By rating decision dated in April 1983, the appellant's 
original claim for service connection for leg disability was 
denied.  In November 1983, the Board similarly denied the 
appellant's claim of entitlement to service connection for 
leg disability.

The appellant subsequently filed a request to reopen his 
claim of entitlement to service connection for left leg 
disability in October 2000.  However, in January 2002 the RO 
denied the appellant's request to reopen his claim for 
service connection for left leg disability because, although 
the appellant was duly notified of the need to submit new and 
material evidence sufficient to warrant reopening his 
previously denied claim, the appellant failed to submit any 
evidence in support of his claim.

The appellant filed a timely notice of disagreement in 
October 2002, and a statement of the case was issued in April 
2003.  A timely filed substantive appeal (VA Form 9) dated in 
May 2003 is also contained within the appellant's claims 
file.  The RO subsequently received multiple VA medical 
records in March 2004.  Furthermore, the appellant did not 
submit a waiver of the RO's initial consideration of these VA 
medical records and a supplemental statement of the case is 
not contained within the claims file.  38 C.F.R. § 19.31 
(2004).

The Board notes that it cannot address an issue that was not 
previously addressed by the RO if the appellant will be 
prejudiced by the Board's consideration of such issue in the 
first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 7104(a), 
and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 
3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 19.31; see 
also VAOPGCPREC 16-92 (1992).  The Board finds that, as an 
appellate body, it cannot decide the appellant's request to 
reopen his claim for service connection for left leg 
disability without violating the appellant's due process 
rights.  Accordingly, the Board finds that the appellant's 
contentions are meritorious, to the extent that he argues 
that the RO has not previously considered his VA medical 
records, and this case is remanded for due consideration of 
such evidence and issuance of a supplemental statement of the 
case.

Accordingly, this case is remanded for the following:

The appellant's claims folder should be 
reviewed, to include specific consideration 
of the appellant's VA medical records 
received in March 2004.  The appellant's 
request to reopen his claim of entitlement to 
service connection for left leg disability 
should then be readjudicated.  If the 
benefits sought on appeal remain denied, then 
the appellant and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




